Milton, J.
on conflicting evidence not disturbed. 1. verdict based The verdict in this case was based on conflicting evidence, and,, having been approved by the trial court, will not be disturbed by this court. We cannot refrain from remarking that it seems to be a righteous verdict.
. „ . . . , not awarded. Plaintiff in error demanded a separate trial in the court below of the issues between him and Cox, which demand the court refused. He claims there was error in this ruling. We think the ruling was correct. The notes sued on by Goodin and the note which Cox had paid, were brought into existence and given currency by the action of Crane. They both grew out of the same transaction, and it was proper to try the whole issue as between the man who claimed to have been defrauded and the party who was charged with the fraud.
Plaintiff in error also claims that it was error to admit the evidence of Cox to the effect that his wife told him she had given their copy of the contract to Crane. The error in this was harmless for the reason that *409further testimony of this witness showed that he saw Crane have the copy of the contract in question. The objection to the question asked Cox’s brother, whether or not the latter had sufficient strength of mind to take care of himself in business dealings with shrewd, sharp men, ought, perhaps, to have been sustained; but if there was any error in permitting it to be answered it was waived, as the next question, which was similar and was even more specific as to the ■strength of mind of Cox, was asked and answered without objection. We see no merit in the other contentions in regard to the admission of testimony.
8' exlmtaed°ana • approved. Complaint is made of the refusal of the trial court to instruct the jury to the effect that the amount of the profit to be made by Webb and Crane .in the transaction with Cox was not . . . . . , material to the issues joined in the case, the testimony of Crane haying shown that the profit on the sales of lightning rods was very large. As the only purpose in allowing that testimony to be introduced was to show a lack of consideration for the notes beyond the amount Cox understood he was to pay, it would appear that the instruction asked for was not required and was not proper.
Plaintiff in error contends that the court erred in instructing the jury to the effect that, if they should find that the one-hundred-dollar note was sold by Crane to an innocent purchaser, and that this was done by Crane with the intent to cheat and defraud Cox, and that the latter thereby became bound to pay and did pay said note, then they would be authorized to find a verdict in his favor against Crane, with interest. It is claimed that there was no evidence whatever showing that Crane ever sold the hundred-dollar note. We find that the record shows that the *410cashier of the bank at Blue Mound testified that he bought the note in question of a man by the name of Crane. This was some evidence, notwithstanding Crane denies having sold it, and was sufficient to warrant the court in placing the matter before the jury-
The judgment of the trial court will be affirmed.